1. Where no return or acknowledgment of service was entered upon or annexed to the bill of exceptions, this court has no jurisdiction of the writ of error. Mauldin v. Mauldin, 203 Ga. 123 (45 S.E.2d 818), and cit.
2. A written waiver of the opportunity to be heard before the judge upon the question of whether or not the bill of exceptions as tendered is correct and complete, as provided for in Code § 6-908.1, does not alter the requirements of service or acknowledgment of service of a bill of exceptions under Code § 6-911. Salvation Army v. Eleventh Hour Service, 77 Ga. App. 196 (47 S.E.2d 893). The motion to dismiss is granted.
Writ of error dismissed. Gardner and Townsend, JJ.,concur.
                         DECIDED APRIL 16, 1949.